Opinión concurrente en parte y disidente en parte emitida por el
Juez Asociado Señor Gorrada Del Río.
Concurrimos con la Mayoría de este Tribunal con res-pecto a lo resuelto en el Acápite II. No obstante, disentimos en cuanto a los Acápites III y IV por entender que la Aso-ciación de Garantía de Seguros Misceláneos de Puerto Rico (en lo sucesivo la Asociación) no es responsable de los ho-norarios de abogado, las costas y los intereses por temeri-dad sobre la partida de daños concedida mediante sentencia.
r-H
El 20 de diciembre de 1991, el Sr. Israel Meléndez Es-quilín, por sí y en representación de la Sociedad Legal de Gananciales compuesta con la Sra. Gilda María Rivera Hi-raldo, y en representación de la menor M.A.M.R., el Sr. Israel Meléndez Rivera y su esposa, Egda Reyes (en lo su-cesivo los demandantes), instaron una acción en daños y perjuicios por impericia médica contra el Centro Médico Dr. José Ramos Lebrón/1) el Dr. Reginald Neptune Torres y la aseguradora XYZ, entre otros/2)
*67Así las cosas, el Tribunal de Primera Instancia dictó una sentencia parcial el 3 de junio de 1997 mediante la que condenó al doctor Neptune Torres al pago de $250,000 por los daños sufridos por los codemandantes, $12,000 por con-cepto de honorarios de abogado, más las costas, previa au-torización del tribunal del memorando correspondiente. Desestimó la demanda en cuanto al codemandado, Dr. Ra-món N. Paoli Bruno.
El 13 de junio de 1997 los demandantes presentaron un Memorando de Costas y Gastos. El 18 de junio de 1997, la Asociación, en interés del doctor Neptune Torres, se opuso al aducir que los demandantes no justificaron ni evidencia-ron tales gastos.
Inconforme con el dictamen del tribunal de instancia, el doctor Neptune Torres compareció ante el Tribunal de Cir-cuito de Apelaciones (el TCA) mediante dos recursos diferentes.(3) Impugnó, entre otras cosas, la concesión de costas y honorarios de abogado a favor de los demandantes. No obstante, el 27 de enero de 1998, tras consolidar ambos recursos, el foro apelativo se negó a ex-pedir el auto por entender que el dictamen del tribunal de *68instancia era interlocutorio, por lo que no procedía consi-derarlos en esa etapa de los procedimientos.
A solicitud de los demandantes, el 16 de febrero de 1999 el tribunal de instancia emitió una sentencia final enmen-dada, teniendo por desistida la causa de acción de los de-mandantes contra los codemandados de nombre descono-cido y teniendo por desistida a la codemandante, Egda Reyes, por ésta no presentar prueba a su favor. Luego de que el tribunal de instancia dispuso finalmente de todas las reclamaciones, la Asociación nuevamente recurrió en apelación ante el TCA de la sentencia que el tribunal de instancia dictó el 3 de junio de 1997. El foro apelativo emi-tió una sentencia el 10 de agosto de 1999, en la cual con-firmó el dictamen del tribunal de instancia que le impuso al doctor Neptune Torres el pago de honorarios de abogado, intereses por temeridad y costas. Sin embargo, modificó la orden de aprobación del memorando de costas en determi-nados renglones.
El 25 de octubre de 1999, la Asociación presentó ante el tribunal de instancia una Moción de Consignación junto con un cheque por la cantidad de $99,900. Solicitó que el cheque se retuviera hasta tanto se resolviera la controver-sia en cuanto a los honorarios de abogado, los intereses por temeridad y las costas. A los fines de resolver dicha contro-versia, el 14 de marzo de 2000 se celebró una vista ante dicho foro.
Posteriormente, mediante la Resolución de 23 de marzo de 2000, el Tribunal de Primera Instancia dictaminó que la Asociación no es responsable del pago de intereses por te-meridad ni de los honorarios de abogado, y que dichos pa-gos le corresponden al doctor Neptune Torres. Fundamentó su dictamen en lo resuelto por el TCA en el Caso Núm. KLCE9601112, Velázquez Colón v. Municipio de Coamo, en donde se planteó la misma controversia. (4)
*69De tal dictamen los demandantes recurrieron ante el TCA el cual, mediante Sentencia de 9 de junio de 2000, confirmó lo resuelto por el Tribunal de Primera Instancia.
Aún inconformes, los demandantes acuden ante este Tribunal para señalar lo siguiente:
(A) Erró el Honorable Tribunal de [Circuito de] Apelaciones al enmendar su sentencia, siendo ésta final y firme.
(B) Erró el Honorable Tribunal de [Circuito de] Apelaciones al relevar a la Asociación de Garantía de Seguros Misceláneos del pago de costas, honorarios e intereses.
En vista de que concurrimos con la Mayoría de este Tribunal en lo que respecta al primer señalamiento de error, limitaremos nuestra discusión al segundo planteamiento.
Los demandantes cuestionan que se relevara a la Aso-ciación del pago de las costas, honorarios e intereses por temeridad. Sostienen que procede el pago de tales parti-das, en virtud de las Reglas 44.1(d) y 44.3(b) de Procedi-miento Civil, 32 L.P.R.A. Ap. III. Ante este planteamiento, la Mayoría de este Tribunal incide al resolver que la Aso-ciación responde por los intereses legales, costas y honora-rios de abogado como cualquier otro litigante común, aun-que ello implique que ésta responderá por una cuantía que excede el límite de la reclamación a la cual se obligó a pagar. La Mayoría se ampara en la norma recientemente establecida en Montañez v. U.P.R., 156 D.P.R. 394 (2002), de la cual disentimos en los Acápites pertinentes a este asunto.
La Mayoría igualmente se fundamenta en dicho caso para erróneamente resolver que, en la situación de autos, la Asociación responderá por el pago de los honorarios de abogado e intereses incurridos, luego de la insolvencia de la aseguradora, y una vez aquélla comparece en el litigio. *70Por los fundamentos que exponemos a continuación, disentimos.
La Ley Núm. 134 de 23 de julio de 1974 añadió los Ca-pítulos 38 y 39 a la Ley Núm. 77 de 19 de junio de 1957, según enmendada, conocida como el Código de Seguros de Puerto Rico, 26 L.P.R.A. sec. 101 et seq. Bajo el Capítulo 38 se creó la Asociación de Seguros de Todas Clases Excepto Vida, Incapacidad y Salud de Puerto Rico. Ésta es una en-tidad legal, sin fines pecuniarios, que entra en función cuando una aseguradora autorizada a tramitar seguros en Puerto Rico es decretada insolvente por el tribunal, en cuyo caso vendrá obligada a pagar hasta el límite de las reclamaciones cubiertas por la póliza.
En 1991, la Ley Núm. 72 de 17 de agosto, derogó los Capítulos 38, 39 y 40 de la Ley Núm. 77, supra, y los sus-tituyó por otros igualmente numerados. Surge de la Expo-sición de Motivos de la Ley Núm. 72, supra, que el propó-sito al derogar dicho articulado fue uniformar nuestra legislación a la Ley Modelo revisada por la Asociación Na-cional de Comisionados de Seguros (NAIC, por sus siglas en inglés).(5)
La Ley de la Asociación de Garantía de Seguros de Louisiana {Insurance Guaranty Association Law), LSA — R.S. 22:1375 et seq., está basada en la Ley Modelo de la NAIC. Al examinar detenidamente las disposiciones de la Ley de la Asociación de Garantía de Seguros de Louisiana surge que su contenido es muy similar al de nuestras disposicio-nes sobre la Asociación. Por lo tanto, hacemos referencia a la jurisprudencia del estado de Louisiana, entre otras, con respecto a este asunto, por su carácter persuasivo.
El nuevo Capítulo 38 de la Ley Núm. 72, supra, susti-*71tuyo la anterior asociación por la Asociación de Garantía de Seguros Misceláneos de Puerto Rico, pero conservó su objetivo. Es decir, la actual Asociación viene obligada a responder por las reclamaciones cubiertas cuando el tribunal decreta la insolvencia de una aseguradora miembro.
El inciso (6) del Art. 38.050 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 3805(6), define la reclamación cubierta;
(6) Reclamación cubierta. —Significa una reclamación no pagada, incluyendo una de primas no devengadas que surja de, y esté dentro de la cubierta y esté sujeta a los límites apli-cables de una póliza de seguro a la cual aplique este Capítulo que haya sido emitida por un asegurador conforme a lo dis-puesto en este título si tal asegurador se convierte en asegu-rador insolvente luego de la fecha de vigencia de este Capítulo y donde:
El reclamante o el asegurado sea un residente de Puerto Rico al momento en que ocurra el suceso contra el cual se asegura. Para entidades que no sean un individuo, la residen-cia de un reclamante o de un asegurado es el estado donde radica su sitio principal de negocio al momento de ocurrir el evento asegurado, o
(a) La propiedad de la cual surge la reclamación está per-manentemente localizada en Puerto Rico.
Reclamación cubierta. —No incluirá cantidad alguna adju-dicada como daños punitivos o ejemplares; ni procurados como devolución de primas bajo un plan de tarifaje retrospectivo; ni que se deba a un reasegurador, asegurador, asociación de sus-cripción conjunta o asociación suscriptora por concepto de re-cobros por subrogación o de otro modo. (Énfasis suplido.)
En síntesis, la obligación de la Asociación de pagar surge cuando una aseguradora miembro es declarada insolvente. Ello, claro está, siempre que la reclamación esté cubierta por la póliza contratada y se determine la responsabilidad del asegurado. Además, se colige del úl-timo párrafo del inciso (6) del Art. 38.050, supra, que la Asociación nunca será responsable por los “daños punitivos o ejemplares”.
Los honorarios de abogado constituyen un castigo o pe-nalidad para el litigante perdidoso que por su terquedad, *72obstinación y contumacia obliga a la otra parte a asumir las molestias e inconvenientes de un pleito. Depto. v. Asoc. Rec. Round Hill, 149 D.P.R. 91 (1999); Rivera v. Tiendas Pitusa, Inc., 148 D.P.R. 695 (1999). En Ortiz y otros v. Mun. de Lajas, 153 D.P.R. 744 (2001), catalogamos los honora-rios de abogado como “daños punitivos”.
Con respecto a los intereses presentencia, sabido es que éstos se le imponen a la parte que haya procedido con temeridad. Los intereses por temeridad, al igual que los honorarios de abogado, “tienen como propósito disuadir la litigación innecesaria y alentar las transacciones mediante la imposición de sanciones a la parte temeraria para com-pensar los perjuicios económicos y las molestias sufridas por la otra parte”. Blás v. Hosp. Guadalupe, 146 D.P.R. 267, 335 (1998).
El segundo señalamiento de error formulado por los de-mandantes suscita, pues, la cuestión de si la Asociación es responsable del pago de los intereses por temeridad y de los honorarios de abogado. De entrada, aclaramos que la obligación de pagar los intereses por temeridad proviene de la Regla 44.3(b) de Procedimiento Civil, supra. Por otra parte, el pago de honorarios de abogados surge en virtud de la Regla 44.1(d), supra. Es decir, ambas obligaciones surgen de la ley, no del contrato de seguro(6) Véase, además, Roldán Medina v. Serra, 105 D.P.R. 507, 515 (1976).
El Tribunal de Distrito Federal para el Distrito de Puerto Rico resolvió en Garcia v. Rivera, 879 F. Supp. 170, 173 (D. P.R. 1995), que el último párrafo del inciso (6) del Art. 38.050 del Código de Seguros de Puerto Rico, supra, claramente expresa que las cantidades adeudadas a una aseguradora no constituyen una reclamación cubierta. Asi-mismo, resolvió que no existe fundamento en ley para con-cluir que una aseguradora tiene derecho a recobrar de la *73Asociación los honorarios de abogado en los que incurrió en la defensa de su asegurado. A esos efectos, el tribunal apuntó que:
As can be ascertained, the drafters of the Insurance Code specifically excluded amounts owed to insurance companies from the definition of what would constitute a “covered claim” under the statute. Thus, following the plain language of this section of the Insurance Code, we find that National Union’s Third-Party Complaint for recovery of attorneys’ fees lacks a basis in law and is therefore unwarranted. Garcia v. Rivera, supra, pág. 173.
La Corte Suprema de Louisiana resolvió en Bowens v. General Motors Corp., 608 So. 2d 999, 1005 (La. 1992), que la obligación de la aseguradora insolvente de pagar pena-lidades y honorarios de abogado no surge ni está dentro de los términos de la cubierta de la póliza de seguro. Resolvió, asimismo, que tampoco es una obligación por la cual la Asociación de Garantía de Seguros de Louisiana (LIGA) responderá en representación de una aseguradora insolvente.
En City of Greensboro v. Reserve Ins. Co., 321 S.E.2d 232 (N.C. 1984), la Corte de Apelaciones de Carolina del Norte resolvió que una Asociación de Garantía de Seguros no es la sucesora legal de una aseguradora insolvente. Por el contrario, dicha asociación viene obligada a pagar las reclamaciones sólo hasta el límite de la cubierta de la pó-liza, lo cual nunca excederá del límite de la obligación de la aseguradora insolvente, conforme al contrato de seguro a favor del reclamante.(7)
Surge claramente del Art. 38.050 del Código de Seguros de Puerto Rico, supra, que los honorarios de abogado y los intereses por temeridad no son una reclamación cubierta por la cual la Asociación deberá responder. Tanto la obliga-ción de pagar honorarios de abogado como la de pagar in-tereses por temeridad surgen de las Reglas 44.1(d) y *7444.3(b) de Procedimiento Civil, supra. Roldán Medina v. Serra, supra. Si el legislador hubiese querido obligar a la Asociación al pago de tales partidas, las hubiese incluido en el citado Art. 38.050 como una reclamación cubierta.
Conforme al Art. 38.080 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 3808, la Asociación está obli-gada a pagar sólo hasta el límite de la cubierta. En lo per-tinente, el inciso (a)(2) de ese artículo dispone que la Aso-ciación “[s]e considerará como el asegurador hasta el límite de su obligación en las reclamaciones cubiertas y hasta el límite tendrá todos los derechos, poderes y obligaciones del asegurador insolvente como si éste no estuviere insolvente”.
En el presente caso, si bien es cierto que la Asociación asumió las obligaciones de la aseguradora insolvente, no es menos cierto que la Asociación no debe responder en exceso de los límites de la cubierta. Evidentemente, los honorarios de abogado y los intereses por temeridad que el tribunal de instancia le impuso al doctor Neptune Torres no son una reclamación cubierta, a tenor con el Art. 38.050 del Código de Seguros de Puerto Rico, supra. Por tal razón, imponerle a la Asociación la obligación de pagar tales partidas desvir-tuaría el claro propósito de la ley.
Por los fundamentos aquí expresados, concurrimos con la parte del dictamen de la Mayoría que resuelve que la sentencia del Tribunal de Circuito de Apelaciones de 9 de junio de 2000 no tuvo el efecto de enmendar la emitida por. dicho foro el 10 de agosto de 1999. Disentimos en lo que respecta a imponerle a la Asociación el pago de honorarios de abogado, costas e intereses legales, aun en exceso de los límites de la cubierta.
Por todo lo antes expuesto, confirmaríamos el dictamen del Tribunal de Circuito de Apelaciones y del Tribunal de Primera Instancia que resuelven que el doctor Neptune Torres y no la Asociación responderá por los honorarios de *75abogado, las costas y los intereses por temeridad, sin nece-sidad de devolver este asunto al tribunal de instancia, como lo hace hoy una Mayoría de este Tribunal.

(1) El Centro Médico Dr. José Ramos Lebrón solicitó la desestimación, con per-juicio, de la reclamación presentada en su contra, luego de que la Corte Federal de Quiebras emitiera una orden el 24 de febrero de 1994 decretándolo insolvente. Los demandantes se allanaron a dicha solicitud, razón por la cual el tribunal de instancia emitió una sentencia parcial el 21 de abril de 1994, mediante la que ordenó la des-estimación, con peijuicio, en cuanto al Centro Médico Dr. José Ramos Lebrón.


(2) Originalmente, la aseguradora del doctor Neptune Tbrres era la Corporación Insular de Seguros (C.I.S.). Sin embargo, surge de los autos originales del Tribunal *67de Primera Instancia que, mediante una orden enmendada de 4 de enero de 1993, dicho foro, en el caso núm. KAC 92-1745(902), Ralph J. Rexach Chandri v. Corporación Insular de Seguros, decretó la insolvencia de la C.I.S., efectiva el 21 de diciembre de 1992. A solicitud de la Asociación de Garantía de Seguros Misceláneos de Puerto Rico (Asociación), se paralizaron los procedimientos en todos los casos en donde la C.I.S. era parte interesada o venía obligada a representar a una parte en el pleito.
En el presente caso, una vez la C.I.S. se acogió al proceso de liquidación, la Asociación —como continuadora de aquélla en virtud de la Ley Núm. 72 de 17 de agosto de 1991 (26 L.P.R.A. see. 3801 et seq.)— compareció, por conducto del Lie. Gonzalo J. Barreras Varona, en representación del médico. Este caso se reabrió, a instancia de la Asociación, el 3 de junio de 1994, fecha en que se celebró una vista sobre el estado de los procedimientos. Culminado el descubrimiento de prueba, se celebró el juicio en su fondo los días 18,19,20 y 21 de junio de 1996; 20 de noviembre de 1996, y 18 de febrero de 1997.


(3) El doctor Neptune Torres primero presentó un recurso de apelación. Impugnó el dictamen del tribunal de instancia, el cual declaró con lugar la demanda por impericia médica presentada en su contra y le impuso el pago de las costas y de los honorarios de abogado. Luego presentó una petición de certiorari en la que cuestionó la cuantía que el tribunal de instancia aprobó por concepto de costas.


(4) Allí el foro apelativo resolvió que la Asociación no responde por los honorarios de abogado y los intereses por temeridad que le impusieron a su asegurado, ya que la obligación de pagarlos surge de la ley y no de la póliza expedida.


(5) En lo pertinente, la Exposición de Motivos de la Ley Núm. 72, supra, esta-blece:
“Como la Ley Modelo revisada por NAIC está ya vigente o en proceso de apro-bación en un número sustancial de los Estados, es necesario que la misma sea adop-tada también en el Estado Libre Asociado de Puerto Rico mediante la sustitución de los Capítulos 38 y 39 actuales por otros igualmente numerados a tenor con [sic] la nueva legislación nacional.” 1991 Leyes de Puerto Rico 319, 320.


(6) Sobre este punto, véase lo resuelto en Gauthier v. Champion Insurance Company, 583 So.2d 556, 558 (3er Cir. 1991). En dicho caso la Corte de Apelaciones de Louisiana aclaró que una obligación que emana de un estatuto punitivo es distinta y separada de una que surja de la póliza de seguro.


(7) Véase, además, Vaughn v. Vaughn, 597 P.2d 932, 934 (Wash. 1979).